           Case 6:20-cv-00906-MK         Document 12       Filed 06/10/20      Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION




ERIC T. JACKSON, et al.,                                            Case No. 6:20-cv-00906-MK
                                                                      OPINION AND ORDER
               Plaintiffs,

       vs.

GREGORY GILL, et al.,

               Defendants.


AIKEN, District Judge:

       Lead plaintiff Eric T. Jackson (“Jackson”) pro se filed this putative class action

against twenty-seven defendants associated with the City of Eugene, Oregon (“the

City”), Lane County, Oregon (“the County”), and St. Vincent de Paul, Inc. (“St.

Vincent”).1     Jackson alleges claims for breach of contract, “Title VII Public


       1  Jackson filed a Complaint (doc. 1), Application for Leave to Proceed IFP (doc. 2), Motion for
Temporary Restraining Order (doc. 3), Motion to Certify the Class (doc. 5), and Motion for Settlement
Conference (doc. 6) on behalf of eleven other named plaintiffs, but none have signed those documents.
Because he is pro se he cannot represent other individuals. See Johns v. Cty. of San Diego, 114 F.3d
874, 877 (9th Cir. 1997) (“[A] non-lawyer has no authority to appear as an attorney for other than
himself.” (citations and internal quotations omitted)). Jackson’s attempts to represent the other
named plaintiffs and a class of unnamed plaintiffs will be addressed in a future opinion. For purposes



Page 1 – OPINION AND ORDER
          Case 6:20-cv-00906-MK           Document 12         Filed 06/10/20      Page 2 of 9




Accommodations violations, ORS 659A.104(2)(f),” and violations of the First, Fourth,

Eighth, and Fourteenth Amendments to the United States Constitution under 42

U.S.C. § 1983.        He seeks money damages, punitive damages, declaratory relief,

injunctive relief, and “retrospective relief.” Now before the Court is Jackson’s motion

for a temporary restraining order (“TRO”). Doc. 3. For the reasons that follow,

Jackson’s motion is DENIED.

                                          BACKGROUND

        The following facts are drawn from Jackson’s complaint and Motion for TRO.

Jackson has lived in Eugene since February 25, 2018. He and the other named

plaintiffs are “homeless currently and Oregon residents.” Compl. ¶ 1. On several

occasions, Jackson has been ticketed and arrested by officers of the Eugene Police

Department and convicted in Eugene Municipal Court for violating Eugene

Municipal Code (“EMC”) provisions that prohibit trespassing, camping in public

spaces in the City, and certain activities in Eugene’s “Downtown Activity Zone.” See

EMC 4.806 (Criminal Trespass in the Second Degree by a Guest); EMC 4.807

(Criminal Trespass in the Second Degree); EMC 4.815 (Prohibited Camping); EMC

4.872 (Downtown Activity Zone – Prohibited Acts). Jackson has also been ticketed

and arrested while participating in protests inspired by the Ninth Circuit’s decision

in Martin v. Boise. Defendants have disposed of some of Jackson’s personal property

while he has been in custody.




of this motion, the Court will refer to Jackson rather than “plaintiffs.” In any event, most of the filings
focus on Jackson’s experiences in Eugene and with defendants.



Page 2 – OPINION AND ORDER
        Case 6:20-cv-00906-MK     Document 12    Filed 06/10/20   Page 3 of 9




      Then, in March 2020, the City suspended its no camping rules as part of its

response to the COVID-19 pandemic. The City also adopted the Centers for Disease

Control (“CDC”) guidelines for shelter-in-place for houseless communities, providing

porta-potties and hand wash stations throughout the City, sanitary units at

established camps, and free bus transportation.       In late May 2020, the City

announced that the no camping rules would go back into effect when the City entered

“Phase 2” of Oregon’s COVID-19 response. On June 5, 2020, the City entered “Phase

2,” and Jackson filed this action and the present motion.

                                   DISCUSSION

      A TRO is an “extraordinary and drastic remedy.” Mazurek v. Armstrong, 520

U.S. 986, 972 (1997). A TRO “should be restricted to serving [its] underlying purpose

of preserving the status quo and preventing irreparable harm just so long as is

necessary to hold a hearing [on the preliminary injunction application], and no

longer.” Granny Goose Foods, Inc. v. Teamsters, 415 U.S. 423, 438–39 (1974).

      Here, the requested TRO would not serve that underlying purpose. Jackson

appears to seek at TRO that would: (1) require the County and City return to Phase

1 of its COVID-19 response with respect to Eugene’s houseless community; (2) declare

certain EMC provisions unconstitutional, prevent enforcement of them, and order the

City to create affirmative defenses to them that protect the houseless community; (3)

declare the Eugene’s Municipal Court Judges are not entitled to immunity, require

the court to allow defendants to record their own proceedings, and prohibit Municipal

Court Judge Stenard from presiding over pre-trial proceedings until she has been




Page 3 – OPINION AND ORDER
        Case 6:20-cv-00906-MK      Document 12     Filed 06/10/20   Page 4 of 9




sufficiently trained.   Thus, most of the requested relief appears targeted at

accomplishing more than preserving the status quo to prevent irreparable harm

before a preliminary injunction hearing.       Further, the Court cannot issue the

requested preliminary declarations because a decision on a motion for a TRO or

preliminary injunction is not a ruling on the merits. See Sierra On-Line, Inc. v.

Phoenix Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984).

      Additionally, Jackson’s Motion for TRO fails to establish why he is entitled to

the requested relief. The standard for issuing a TRO is identical to the standard for

issuing a preliminary injunction. See Stuhlbarg Int’l Sales Co. v. John D. Brushy &

Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). A plaintiff seeking a preliminary injunction

generally must show that: (1) the plaintiff is likely to succeed on the merits; (2) the

plaintiff is likely to suffer irreparable harm in the absence of preliminary relief; (3)

the balance of equities tips in favor of the plaintiff; and (4) an injunction is in the

public interest. Winter v. Natural Res. Def. Council, 555 U.S. 7, 20 (2008) (rejecting

the Ninth Circuit’s earlier rule that the mere “possibility” of irreparable harm, as

opposed to its likelihood, was sufficient, in some circumstances, to justify a

preliminary injunction). So long as all four parts of the Winter test are applied, a

preliminary injunction may issue if a plaintiff demonstrates that “there is a likelihood

of irreparable injury to plaintiff; there are serious questions going to the merits; the

balance of hardships tips sharply in favor of the plaintiff; and the injunction is in the

public interest.” M.R. v. Dreyfus, 697 F.3d 706, 725 (9th Cir. 2012) (citing Cottrell).




Page 4 – OPINION AND ORDER
        Case 6:20-cv-00906-MK      Document 12     Filed 06/10/20   Page 5 of 9




       Jackson’s TRO Motion outlines the preliminary relief sought and recounts

underlying facts but it does not explain why Jackson is likely to succeed on the merits,

why he will likely suffer irreparable harm in the absence of preliminary relief, why

the balance of hardships tips in his favor, and why an injunction is in the public

interest.   Indeed, none of Jackson’s filings in this case mention the balance of

hardships or the public interest. The only authority cited is Martin v. Boise. The

motion mentions “irreparable harm” once as part of a bare assertion that “[b]y going

back to standard [pre-COVID-19] procedure Eugene, Lane County and the Police will

be causing irreparable harm . . . to the homeless community . . . and their housed

friends, who can’t find them for weeks.” Doc. 3 at 4.

      Even liberally construing the Complaint, Motion, and Jackson’s Affidavit (doc.

4) and considering them together, Jackson has not shown that he is entitled to a the

extraordinary remedy of a TRO.

      Jackson’s filings are long, rambling, primarily factual, and without a clear

organizational structure. The Complaint names twenty-three individuals and one

married couple as defendants yet Jackson’s filings fail to explain who many of them

are. For example, the Court cannot tell who is affiliated with St. Vincent, besides

Pete Kerns and Terry McDonnald, and the Court cannot tell which claims are

asserted against St. Vincent, or what its role is in the underlying issues.         The

Complaint also names as defendant several Municipal Court judges and city

attorneys who presided over and prosecuted, respectively, Jackson’s EMC violation

charges. These defendants may be entitled to absolute immunity. See Cleavinger v.




Page 5 – OPINION AND ORDER
        Case 6:20-cv-00906-MK       Document 12     Filed 06/10/20   Page 6 of 9




Saxner, 474 U.S. 193, 199 (1985) (observing the judges are entitled to immunity from

damages for acts committed within their court’s jurisdiction and that immunity

applies “however erroneous the act may have been”); Milstein v. Cooley, 257 F.3d

1004, 1008 (9th Cir. 2001) (“[A]cts undertaken by a prosecutor in preparing for the

initiation of judicial proceedings or for trial, and which occur in the course of his role

as an advocate for the State, are entitled to the protection of absolute immunity.”

(internal quotations omitted)); Paul v. City of Sunnyside, 405 Fed. App’x 203, 205 (9th

Cir. 2010) (applying absolute immunity to claim against city attorney who filed

charges against the plaintiff). The Complaint header asserts claims for breach of

contract and “Title VII, Public Accommodations violations, 659A.104(2)(f)” but the

body of the Complaint asserts a single § 1983 claim. Jackson’s other filings do not

provide any other insight into his contract and public accommodations claims.

       Moreover, Jackson has not demonstrated a likelihood of success on the merits

or even serious questions concerning his § 1983 claim. He asserts violations of the

First, Fourth, Eighth, and Fourteenth Amendments, but Jackson has not provided

the Court with enough factual detail or legal authority to assess the potential merits

of his allegations at this time.

      For example, Jackson appears to assert that his citations and arrests while

protesting violated his First Amendment right, but the nature of Jackson’s protests

and conduct is unclear. Jackson references a Eugene Municipal Court decision from

2013, which dismissed charges brought against protesters for violating the County’s




Page 6 – OPINION AND ORDER
        Case 6:20-cv-00906-MK      Document 12     Filed 06/10/20   Page 7 of 9




curfew. That decision is not binding on this Court, and it is unclear whether Jackson

was ever cited or arrested for violating a County curfew.

      Jackson also appears to assert that the Eugene Police Department’s disposal

of his personal property, specifically “wet” property and “food,” violated the Fourth

and Fourteenth Amendment. Jackson cites Lavan v. City of Los Angeles, 693 F.3d

1022 (9th Cir. 2012), but does not explain how the Ninth Circuit’s decision in that

case supports the merits of his claims.      In fact, without more factual detail or

argument from Jackson, his case seems distinguishable from Lavan. In Lavan, the

Ninth Circuit addressed the City’s seizure and immediate destruction of personal

property that had been left momentarily unattended on sidewalks. Here, Jackson’s

property appears to have been removed from public places when he was arrested and

taken into custody and it is unclear whether the property was immediately destroyed.

      Finally, Jackson appears to assert that, under Martin v. Boise, 920 F.3d 584

(9th Cir. 2019), cert. denied, ___ U.S. ___ (2019), EMC 4.815 and 4.872 violate the

Eighth Amendment. In Martin v. Boise, the Ninth Circuit concluded that “the Eighth

Amendment’s prohibition on cruel and unusual punishment bars a city from

prosecuting people criminally for sleeping outside on public property when those

people have no home or other shelter to go to.” Id. at 603. The holding was narrow

and did not “dictate to the City that it must provide sufficient shelter for the

homeless, or allow anyone who wishes to sit, lie, or sleep on the streets ... at any time

and at any place.” Id. at 617 (citation omitted).      The panel also noted that “an

ordinance prohibiting sitting, lying, or sleeping outside at particular times or in




Page 7 – OPINION AND ORDER
        Case 6:20-cv-00906-MK     Document 12     Filed 06/10/20   Page 8 of 9




particular locations might well be constitutionally permissible,” as well as “an

ordinance barring the obstruction of public rights of way or the erection of certain

structures.” Id. at 617 n.8. Jackson’s filings fail to explain how the City ordinances

here run afoul of the narrow prohibition announced in Martin.

      In sum, the Court cannot grant Jackson’s Motion for TRO based on this record.

As the discussion above demonstrates, the Court’s denial is based primarily on facial

deficiencies with the Motion and filings – that is, Jackson’s failure to connect the

underlying facts and law to the factors that he must establish under Winters – and

the extraordinary relief offered by a TRO.

      Jackson is reminded that this decision is not a ruling on the merits of this case.

The complaint has only recently been filed, and service has not been perfected on the

named defendants.      Magistrate Judge Kasubhai must still screen Jackson’s

complaint pursuant to 28 U.S.C. § 1915 before IFP status is granted. The Court finds

that any determination of whether preliminary relief should issue in this case would

benefit from a more fully developed record including responsive briefing from the

affected defendants. Thus, plaintiff shall be granted leave to refile this request for

relief as a motion for preliminary injunction after the Court has screened the

complaint under § 1915.

                                  CONCLUSION

      For the reasons stated above, Jackson’s Motion for TRO is DENIED without

prejudice. Plaintiff is granted leave to renew the request as a motion for preliminary

injunction. If plaintiff moves for a preliminary injunction and his complaint makes




Page 8 – OPINION AND ORDER
        Case 6:20-cv-00906-MK    Document 12    Filed 06/10/20   Page 9 of 9




it through the screening process, the Court shall enter a briefing schedule on the

motion following service of the complaint on defendants.

      IT IS SO ORDERED.

                  10th day of June 2020.
      Dated this _____




                                   /s/Ann Aiken
                            __________________________
                                   Ann Aiken
                           United States District Judge




Page 9 – OPINION AND ORDER
